Citation Nr: 1521553	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-17 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for abdominal abscess as a result of incarcerated ventral hernia repair surgery performed at a VA medical facility on August 24, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2013 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

When a Veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the Veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded the same manner as if the additional disability or death were service connected.  38 U.S.C.A. § 1151 (West 2014). 

A disability is a qualifying disability if it was not the result of the Veteran's willful misconduct, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1) (2014). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2014). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2014).

The hearing testimony and other written argument indicate that the Veteran underwent four prior ventral hernia repair surgeries before his August 2007 surgery which forms the basis of this claim.  The Veteran claims on August 24, 2007 his bowel was incarcerated and he needed to have emergency surgery.  He stated that the VA surgery included a cadaver graft and there were many adhesions.  The Veteran's son testified that the next day the he was called for permission to operate again on the Veteran.  The Veteran indicated that at that time the cadaver graft was taken out and then the Veteran had to go back in to surgery on August 27, 2007.  The Veteran stated that the August 27, 2007 surgery revealed fibrous material covering the bowel and an infection.  Thereafter, the Veteran reported having repeated problems and infections at the surgery wound site.  The Veteran stated that he then had additional surgery at University Hospital, where the surgeon removed two balls of surgical twine from his abdomen.  The Veteran testified that he has constant drainage from the surgical wound and the surgical wound has never fully healed.  He contends that he was not informed that cadaver skin would be used, the balls of surgical twine left in his abdomen caused his additional problems, and he did not give consent for the August 24, 2007 surgery or the next few surgeries performed at VA.

The record reflects that an informed consent form, signed by the Veteran on August 24, 2007 at 12:12pm, is of record regarding the exploratory surgery, possible bowel resection, possible ostomy, possible temporary vacuum closure versus mesh closure of hernia, and all indicated procedures.  It was noted to be an investigative surgery and it was noted that the patient had been counseled as to the nature of the proposed procedure(s), attendant risks involved, and expected results.  

An August 24, 2007 VA operation report reflects pre- and post-operative diagnoses of incarcerated ventral hernia.  It was noted that the Veteran had a history of hiatal hernia repair and ventral hernia repair times four.  He presented with a three day history of incarcerated ventral hernia.  It was noted that the Veteran had stated that he had had a reducible ventral hernia ever since his last operation.  However, he presented today with a three day history of incarcerated bowel.  It was noted that the Veteran consented to the surgery, with the risks and benefits of possible bowel injury, open abdomen, long-term ventilator dependence, recurrence, bowel resection or ostomy, heart attack, stroke and death.  The operation report indicates that there was an extensive amount of lysis of adhesions to get into the peritoneum, as well as lysis of adhesions to get into the hernia sac.  It was noted to be a very complex ventral hernia that had Swiss cheese appearance with multiple incarcerated areas of bowel, including large and small bowel and omentum.  The hernia contents were reduced, and all bowel was viable; however, there was one area of omentum that had hernia sac incorporated in it and it had areas of bleeding, so a partial omentectomy was performed.  All previous mesh was removed to viable fascia and a complex closure with an AlloDerm piece was performed.  Two Blake drains were placed and the skin was closed with staples.  The Veteran was in stable condition.

Also of record is an August 25, 2007 informed consent form for exploratory surgery, possible bowel resection, and possible ostomy, and all indicated procedures.  It was noted to be an exploratory surgery and that the nature of the proposed procedure(s), attendant risks involved, and expected results were discussed with the Veteran's son, who was noted to have provided consent for the surgery over the phone.

An August 25, 2007 operation report notes that the preoperative and postoperative diagnoses were abdominal compartment syndrome, status post exploratory laparotomy, extensive lysis of adhesions, partial omentectomy, reduction of multiple Swiss cheese ventral hernias, modified component separation, AlloDerm closure of fascia, AlloDerm re-enforcement of lateral abdominal wall, and abdominoplasty.  The operation performed was exploratory laparotomy with temporary back pack closure.  It was noted that the Veteran's son consented, with the risks and benefits explained, including the risk of bowel enterotomy and fistula formation, prolonged open abdomen and prolonged ventilation, increased risk of peri-operative heart attack, stroke, and death.  The operation report indicates that the staples were removed, the AlloDerm was opened in the midline very carefully with a knife, and then Metzenbaum were used to extend along the midline.  At that point the small bowel and omentum popped out in the expected fashion.  The Veteran's abdomen was explored and there were no signs of bleeding, and no signs of bowel ischemia.  A cassette cover was then used to pack the abdomen, followed by a VAC sponge.  Two French Blake drains were left in place.  Ioban was used for temporary closure.  

An August 27, 2007 consent form for abdominal washout, possible closure, and all indicated procedures is of record.  It was noted that the Veteran lacked decision making capacity and the Veteran's family could not be located to provide consent.  Therefore, the Chief of Staff of the hospital had signed the consent form.

An August 27, 2007 operation report notes a pre and post-operative diagnosis of open abdomen ventral hernia.  (It was noted that the Veteran was status post exploratory laparotomy and repair of the incisional hernia on August 24, 2007.  It was also noted that his postoperative course was complicated by abdominal compartment syndrome the following day, and status post exploratory laparotomy and decompression and vacuum pack closure had to be performed.)  The Veteran was taken to the operating room for exploratory laparotomy washout and possible closure of the abdominal wall defect.  It was noted that the Veteran was not currently able to consent and his next of kin could not be reached; therefore, consent was obtained from the Chief of Staff.  It was noted that the abdominal dressings were removed and the intraabdominal contents were examined for deserosalization.  There was fibrinous material covering the bowel.  The whole length of the small bowel and large bowel showed no injury.  The area of previous deserosalization sutures was intact and there was no injury in the small bowel.  The previous omentectomy region showed three areas of ischemic necrotizing fat which was ligated and removed.  Transverse and large bowel were normal.  After confirming that there was no gross contamination of the bowel and there were no injuries in the bowel, the previous AlloDerm attached to the fascia on both sides of the abdomen was found and a towel was used to cover over the entire bowel and tried to place the bowel into the abdomen by lifting up the AlloDerm bilaterally.  A new large AlloDerm was used by sewing this new AlloDerm mesh with the previous AlloDerm that was sutured to the fascia.  This was done using running Ethicon stitch under no tension.  The abdomen was closed and the subcutaneous fat was irrigated with normal saline.  Four French Blake drains were inserted into the subcutaneous space and the pre-peritoneal space.  The subcutaneous tissue was then closed with interrupted 2-0 Vicryl and the skin was reapproximated using simple 2-0 Nylon stitch.  At the end of the case the needle, sponge, and instrument counts were correct.  The Veteran was in stable condition.  

A November 2007 VA treatment record notes that examination of the Veteran's abdomen revealed no masses or tenderness, but there was a 3.0 cm x 3.0 cm wound at the superior portion of the ventral herniorrhaphy scar with dirty looking base and with serous drainage.  

A December 2007 VA treatment record notes that the Veteran had pain from the recurrent ventral hernia.  It was noted that he had a ventral herniorrhaphy on August 24, 2007.  He was seen on November 28 2007 with an infected operative wound.  Wound culture showed staph aureus sensitive to the antibiotic given.  

A February 2008 VA treatment record revealed that examination of the abdomen revealed herniorrhaphy area small area open wound with bloody drainage.  

April and May 2008 VA treatment records notes that examination of the abdomen revealed no masses or tenderness, but there was a large ventral hernia.  There was no drainage or signs of infection.

A July 2010 surgical pathology report from University Health System indicates that the Veteran had subcutaneous tissue and foreign body excision of the abdomen.  The diagnosis was foreign body (suture material) and acute and chronic inflammation with abscess, granulation tissue, fat necrosis and fibrosis.  

A December 2011 VA examination report indicates that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The rationale is that the Veteran has recurrent draining abdominal wall abscess due to infected abdominal wall graft or sutures, which is due to surgeries done in the past for abdominal wall hernias.

A January 2012 VA examination report authored by the same VA examiner who provided the December 2011 opinion notes that the Veteran's abdominal abscess is at least as likely as not proximately due or the result of infected permanent sutures status post exploratory laparotomy with extensive lysis of adhesions, partial omentectomy and reduction of multiple Swiss cheese ventral hernias, modified component separation, AlloDerm closure of fascia, AlloDerm reinforcement of lateral abdominal wall and abdominoplasty that was done at the Houston VA Medical Center on August 24, 2007 and exploratory laparotomy, placement of mesh and Blake drains times four with primary closure of the abdominal wall on August 27, 2007.  The same VA examiner provided an addendum medical opinion in September 2012, stating that the Veteran's additional disabilities are not due to carelessness, negligence, lack of proper skill, error in judgment, or fault of the part of the VA or an event not reasonably foreseeable.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such examination is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the December 2011 medical opinion does not properly address the issue and there is absolutely no rationale for the September 2012 addendum opinion.  Moreover, the VA examiner did not address the Veteran's contentions insofar as he claims that the surgical procedure performed on August 24, 2007 was not explained to him, he was not told that cadaver skin or the mesh was to be used, and that the VA surgeon(s) left two balls of surgical thread inside of him.  Therefore, a remand is required for a medical opinion which addresses the Veteran's contentions and one which includes a complete rationale.

 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand to the December 2011 VA examiner (who provided the January 2012 and September 2012 opinions), if available, in order to provide the below requested opinion.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  

It is noted that in the January 2012 addendum opinion the examiner opined that the Veteran's abdominal abscess is at least as likely as not proximately due or the result of infected permanent sutures status post exploratory laparotomy with extensive lysis of adhesions, partial omentectomy and reduction of multiple Swiss cheese ventral hernias, modified component separation, AlloDerm closure of fascia, AlloDerm reinforcement of lateral abdominal wall and abdominoplasty that was done at the Houston VA Medical Center on August 24, 2007 and exploratory laparotomy, placement of mesh and Blake drains times four with primary closure of the abdominal wall on August 27, 2007.  

In the September 2012 addendum opinion the examiner opined that the Veteran's additional disabilities are not due to carelessness, negligence, lack of proper skill, error in judgment, or fault of the part of the VA or an event not reasonably foreseeable.

The examiner should provide a complete rationale for the opinion stated in the September 2012 addendum opinion, and must specifically address the Veteran's following contentions:  whether the Veteran provided informed consent regarding the surgeries and the use of cadaver skin, and if surgical twine was left in the Veteran's abdomen during any VA hernia repair surgery.  

A fully articulated medical rationale for all opinions expressed must be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.

If the December 2011 VA examiner is unavailable, another qualified examiner should be requested to provide the above opinion.  

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




